Citation Nr: 0835017	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  04-41 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for disability 
manifested by low white blood cell count/leukopenia, to 
include as due to herbicide exposure.  

2.  Entitlement to an initial, compensable rating for fungal 
infection of the feet and nails.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2003 rating decision in which the RO granted 
service connection and assigned an initial 0 percent 
(noncompensable) rating for fungal infection of the feet and 
nails, effective June 2, 2003 and denied the veteran's claims 
for service connection for any knee problems and irregular 
white blood cell count.  In February 2004, the veteran filed 
a notice of disagreement (NOD).  A statement of the case 
(SOC) was issued in September 2004, and the veteran filed a 
statement accepted as a substantive appeal (in lieu of a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in November 
2004.

In October 2005, the veteran testified during a hearing 
before a Decision Review Officer (DRO) at the RO; a 
transcript of that hearing is of record.  

In an October 2005 rating decision, the RO granted service 
connection for degenerative joint disease in the right and 
left knees (a full grant of the benefit sought with respect 
to that matter), but continued the denial of service 
connection for irregular white blood cell count and the 
noncompensable rating for the fungal infection of the feet 
and nails.   

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
fungal infection of the feet and nails, the Board has 
characterized this issue on appeal in light of Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  

In February 2008, the Board remanded the claims to the RO, 
via the Appeals Management Center (AMC) in Washington, D.C., 
for further development.  After completing the requested 
action, the AMC continued the denial of the veteran's claims 
(as reflected in the June 2008 supplemental SOC (SSOC)) and 
returned the matters to the Board for further appellate 
consideration.  

The Board notes that the veteran was previously represented 
by AMVETS, as reflected in a January 2004 VA Form 21-22 
(Appointment of Veterans Service Organization as Claimant's 
Representative).  In September 2004, AMVETS withdrew as the 
veteran's representative by cancelling its Power of Attorney 
(POA).  While the veteran was represented by a Mr. Rick 
Lingle, a Field Examiner from the Veterans Services Division, 
during the October 2005 RO hearing, he not designated another 
legal representative in connection with these matters.   See 
38 C.F.R. § 20.605 (2007).  Under these circumstances, the 
Board recognizes the veteran as now proceeding pro se in this 
appeal.  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  While the veteran served in Vietnam during the Vietnam 
era, and is, thus, presumed to have been exposed to 
herbicides during service, low white blood cell 
count/leukopenia is not among the disabilities recognized by 
VA as etiologically related to herbicide exposure.  

3.  Low white blood cell count/leukopenia was not shown in 
service, and the only competent, probative opinion on the 
question of whether there exists a medical relationship 
between the veteran's low white blood cell count/leukopenia 
and service weighs against the claim.  

4.  Since the June 2, 2003, effective date of the grant of 
service connection, the veteran's fungal infection of the 
feet and nails has not required the use of corticosteroids or 
other immunosuppressive drugs, nor was at least 5 percent, 
but less than 20 percent, of the entire body, or of exposed 
areas of the body, affected.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a low white blood 
cell count/leukopenia are not met.  38 U.S.C.A. §§ 1110, 
1116, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  The criteria for an initial, compensable rating for 
fungal infection of the feet and nails have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.118, Diagnostic Codes 7806, 7813 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.    

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, November 2006 and February 2008 post-rating 
letters provided notice to the veteran regarding what 
information and evidence was needed to substantiate the 
claims for service connection for low white blood cell count, 
to include as due to herbicide exposure, and for an increased 
rating for fungal infection of the feet and nails, as well as 
what information and evidence must be submitted by the 
veteran and what information and evidence would be obtained 
by VA.  These letters specifically informed the veteran to 
submit any evidence in his possession pertinent to the claims 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  Further, these letters provided 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

After issuance of each letter, and opportunity for the 
veteran to respond, the June 2008 SSOC reflects 
readjudication of the claims.  Hence, the veteran is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, post-service VA and 
private treatment records, and the reports of October 2003, 
May 2007, and June 2008 VA examinations.  Also of record and 
considered in connection with the appeal is the transcript of 
the veteran's October 2005 hearing, along with various 
written statements provided by the veteran, and by his former 
representative, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

A.  Service Connection

The veteran has consistently asserted that he has low white 
blood cell count due to exposure to Agent Orange in Vietnam.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp 2008); 38 C.F.R. § 3.303 
(2007).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) (West 2002) and 38 
C.F.R. § 3.307(a)(6)(iii) (2007). 
 
If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia (CLL), Type 2 diabetes (also known as 
Type 2 diabetes mellitus or adult-onset diabetes), acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue carcinomas 
(other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).  Thus, a presumption of service 
connection arises for a Vietnam veteran (presumed exposed to 
Agent Orange) who develops one of the aforementioned 
conditions.

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically been determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-
57589 (1996).  

Initially, the Board notes, as indicated below, that VA and 
private treatment records reflect findings of low white blood 
cell count and diagnoses of leukopenia.  Leukopenia is a 
"condition involving abnormally fewer white blood cells."  
See Watson v. Brown, 4 Vet. App. 189, 191 (1993).  

Also, the veteran's Form DD214 reflects he served in the 
Republic of Vietnam from October 1969 to October 1970, during 
the Vietnam era.  Thus, the veteran is presumed to have been 
exposed to herbicides, to include Agent Orange.  See 38 
C.F.R. § 3.307(a)(6)(iii) (2007).  However, low white blood 
cell count/leukopenia is not among the disabilities 
recognized by VA as associated with herbicide exposure.  See 
38 C.F.R. § 3.309(e) (2007).  Hence, presumptive service 
connection for the low white blood cell count/leukopenia, 
based on the veteran's presumed herbicide exposure, is not 
warranted.  
 
Notwithstanding the presumption, service connection for a 
disability claimed as due to exposure to Agent Orange may be 
established by showing that a disorder resulting in 
disability or death was in fact causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 
1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. 
§ 3.303.  However, after a full review of the record, 
including the medical evidence and statements made by and on 
the veteran's behalf, the Board finds that the record simply 
does not establish that there exists a medical relationship 
between current white blood cell count/leucopenia and any 
presumed herbicide exposure.

In a July 2003 VA Form 21-4142 (Authorization and Consent to 
Release Information to the Department of Veterans Affairs), 
the veteran reported that he had carried a high white blood 
cell count since the early 1970s.  In his February 2004 NOD, 
he clarified that his claim was actually for low white blood 
cell count, which he reported showed up in at least 1985.  

Records of VA and private treatment from April 1980 to 
February 2008 reflect findings of low white blood cell count 
and diagnoses of leukopenia.  In July 1985, the veteran's 
private physician noted that the veteran had leukopenia on 
examination and his symptoms were thought to be viral in 
etiology, but his symptoms had persisted and he returned for 
follow-up.  The assessment was persistent fatigue and 
malaise, secondary to a viral syndrome.  During private 
treatment in September 1998, the veteran's physician reviewed 
his bloodwork and noted that the veteran's white blood cell 
count was 2.1, however, he discussed with the veteran that he 
had always had a low white count, so that was nothing new for 
him.  

During treatment in May 2001, the veteran's private 
physician, D.F., noted that the veteran had a depressed white 
count which was chronic, and could be Agent Orange related.  
In a January 2005 letter, the veteran's private physician, 
S.S., stated that the veteran had been a patient in his 
practice since 1988, and that he had a chronic history of 
mild leukopenia.  Dr. S.S. stated that, while it is not 
absolutely clear that the veteran's history of mild 
leukopenia was directly related to his service in the 
military, it was clear that blood disorders have been 
described as conditions affecting Vietnam veterans, and that 
it was quite possible that his chronic leukopenia was related 
to his military service and potential exposure to toxic 
chemicals.  He added that, while he had no way to prove that 
the veteran's mild leukopenia was related to military 
service, there was a possibility that a link did exist.  

In July 2006, Dr. N.Z., a private physician, saw the veteran 
for consultation for leukopenia.  The veteran reported that 
he had been aware of the low white blood cell count for 
several years, and thought that it might be secondary to 
Agent Orange exposure in the Vietnam War.  The assessment was 
leukopenia, with mild neutropenia, chronic.  The physician 
discussed the various etiologies of neutropenia with the 
veteran, noting that he had been on medications, but these 
were started in the previous few years, and his neutropenia 
dated back more than 15 years.  The association with 
autoimmune disease or primary bone marrow disease was 
discussed, but the physician opined that it was unlikely that 
the veteran had these.  The physician concluded that the 
veteran likely had chronic idiopathic neutropenia, which 
appeared to be fairly stable and had been stable over the 
last several years.  The Board notes that neutropenia is a 
form of leukopenia, specifically, neutrophilic leukopenia.  
See STEDMAN'S MEDICAL DICTIONARY  1215 (27TH Ed. 2000).  

The veteran's representative during the October 2005 RO 
hearing stated that the veteran did not know of any problem 
with his blood count prior to 1988.  In a December 2005 
statement, the veteran asserted that his white blood cell 
count had been low since the early 1980s, which was also 
known as CLL, or chronic lymphocytic leukemia, which is 
related to Agent Orange.  The Board notes that there is no 
diagnosis of CLL in the medical records.  

The veteran was afforded a VA examination in connection with 
his claimed leukopenia in June 2008.  The veteran reported 
that, to the best of his knowledge, the first time his low 
white blood cell count was diagnosed was in 1980.  He added 
that this condition caused him problems in that sores did not 
heal very fast.  He denied current treatment.  A May 2008 
laboratory report included a white blood cell count of 2.2.  
The examiner noted that the claims file had been reviewed in 
its entirety.  The pertinent diagnosis regarding the 
veteran's claimed low white blood cell count was chronic 
idiopathic neutropenia.  The examiner stated that, as noted 
in "Overview of Neutropenia," in Up to Date, by Robert. L. 
Baehner, M.D., "[t]he term chronic idiopathic neutropenia, 
also known as benign chronic neutropenia, is used to describe 
chronic neutropenia for which there is no obvious cause... 
tends to occur in late childhood or adulthood and does not 
undergo spontaneous remission... She also noted that these 
patients often have a benign course despite the degree of 
neutropenia.  The presence of some marrow reserve may explain 
the frequent lack of excess infections."  

The examiner noted that the veteran demonstrated no current 
disability manifested by low white blood cell count, and that 
the only medical condition to date was that of a low white 
blood cell count.  She added that it was uncertain when this 
condition actually began, but it appeared to date back to the 
1980s, that the veteran's military records were silent for 
such findings, and records prior to military service were not 
available.  The examiner opined that the veteran's condition 
of chronic idiopathic neutropenia was not caused by or a 
result of herbicide exposure while in the service.  She noted 
that examination had been normal, but white count was low, as 
it had routinely been in the past, and remained stable.  As 
per the medical records, no systemic illness had been 
associated with this condition, which had been assessed as 
being benign.  The examiner stated that the veteran appeared 
to have an adequate bone marrow reserve to fight infection.  
In conclusion, she  stated that elevated and low white blood 
cell counts had not been shown medically or scientifically to 
be associated with herbicide exposure.  

Thus,  the only competent, probative (persuasive) opinion on 
the question of a medical relationship between this condition 
and in-service herbicide exposure service weighs against the 
claim.  The physician who performed the June 2008 VA 
examination, after reviewing the claims file and examining 
the veteran, concluded that this condition was not the result 
of in-service herbicide exposure, and, rather, opined that 
the veteran had chronic idiopathic neutropenia, meaning the 
result of no obvious cause.  As the June 2008 VA examiner 
provided a detailed opinion, based on her review of the 
claims file and examination of the veteran, the Board finds 
that this opinion-that the veteran's current condition is 
not the result of herbicide exposure during military service, 
but is the result of no obvious cause-is probative of the 
medical nexus question.  Prejean v. West, 13 Vet. App. 444, 
448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993).  

By comparison , the Board notes that, while the claims file 
includes the May 2001 and January 2005 statements from the 
veteran's private physicians that leukopenia may be related 
to in-service herbicide exposure, these opinions are simply 
too speculative to establish a nexus between the veteran's 
current leukopenia and service.  See Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish a medical nexus).   

The Board also finds that there no medical evidence or 
opinion suggesting that the veteran's current leukopenia is 
otherwise related to his period of active military service.  
While the veteran has reported various dates of onset of 
leukopenia, no low white blood cell count or leucopenia was 
shown in service.  In fact, the earliest diagnosis documented 
in the claims file is from July 1985, over fourteen years 
after separation from service.  The Board points out that the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The 
record also includes no medical opinion addressing whether 
there exists a medical nexus between current leucopenia and 
any incident of service other than presumed herbicide 
exposure, and there is no suggestion that any such opinion 
exists.  

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the veteran's and his former 
representative's written and oral assertions; including the 
veteran's December 2005 statement that his condition is also 
known as CLL, however, none of this evidence provides a basis 
for allowance of the claim.  As the veteran and his former 
representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative opinion on a 
medical matter, such as the diagnosis of a specific 
disability or opinion as to etiology of such a disability.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for disability manifested by low white 
blood cell count/leukopenia, to include as due to herbicide 
exposure, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).





B.  Higher Initial Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating since the grant of service connection, 
evaluation of the medical evidence since the grant of service 
connection to consider the appropriateness of "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  
Fenderson, 12 Vet. App. at 126.

In this case, the RO has assigned an initial noncompensable 
rating under 38 C.F.R. § 4.118, Diagnostic Code 7813.  
Pursuant to DC 7813, dermatophytosis (or tinea corporis, 
tinea capitis, tinea  pedis, tinea barbae, tinea unguium, and 
tinea cruris) should  be rated as disfigurement of the head, 
face, or neck (DC  7800), scars (DCs 7801, 7802, 7803, 7804, 
or 7805), or  dermatitis (DC 7806), depending upon the 
predominant  disability.  38 C.F.R. § 4.118, DC 7813 (2007).

As will be discussed below, the medical evidence of record 
does not show that the veteran's service-connected fungal 
infection of the feet and nails is manifested by 
disfigurement of the head, face, or neck or the presence of 
scars.  As such, the disability should be rated as 
dermatitis.  Under DC 7806, dermatitis or eczema affecting 
less than 5 percent of the entire body or less than 5 percent 
of exposed areas, with no more than topical therapy required 
during the past 12-month  period, warrants a noncompensable 
rating.  A 10 percent rating  requires that at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
be affected, or intermittent  systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than 6  weeks during the past 12-month 
period.  A 30 percent rating requires that 20 to 40 percent 
of the entire body or 20 to 40  percent of exposed areas be 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs be  required for a total 
duration of 6 weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating requires more than 
40 percent of the entire body, or more than 40 percent of 
exposed areas be affected, or constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  38 
C.F.R. 4.118, DC 7806 (2007).

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that, since June 2, 
2003, the effective date of the grant of service connection, 
a compensable rating for the veteran's service-connected 
fungal infection of the feet and nails is not warranted under 
the applicable criteria.

The veteran was afforded a VA examination to evaluate his 
feet in October 2003.  He described problems with foot fungus 
over the years since he returned from Vietnam.  His current 
symptoms included pain with standing and walking at the right 
great toe.  He reported that he had been self-treating with 
topical antifungals and foot powder for the foot fungus, as 
well as doing his own trimming of his right big toenail, to 
relieve the pain and pressure of the ingrown toenail.  On 
examination, the feet were malodorous with hypertrophic, 
yellow, and thick nails, consistent with onychomycosis.  
There was scaling and the feet appeared dry.  There was 
deformity of the right great toenail.  The assessment was 
onychomycotic nails, chronic fungal infection of the feet, 
and ingrown toenail of the right big toe.  

In his February 2004 NOD, the veteran described constant 
athlete's foot, with dry, scaling, cracking feet.  He added 
that his feet would bleed and hurt when his problem was 
severe.  During the October 2005 hearing, the veteran 
described pain and swelling in his feet and ankles, as well 
as ingrown toenails.  He added that he had not had the 
cuticle removed, but that his physician suggested that this 
would be the way to stop his fungal infection from spreading 
further.  The veteran's representative at the hearing stated 
that he had had that surgery and was currently rated 10 
percent disabling for the same kind of injury, having had the 
surgery and the toenails removed.  

Records of VA treatment reflect findings of and treatment for 
fungal infection of the feet and nails.  In January 2004, the 
veteran was noted to have onychomycosis fungal infection to 
the toenails.  The pertinent assessment was onychomycosis of 
toenails and the physician ordered Lotrimin.  During 
treatment in May 2005, the veteran presented with complaints 
of pain in the feet for several years.  He also complained of 
thick fungal toenails and athlete's foot, but added that 
Lotrimin cream seemed to keep his athlete's foot under 
control.  He stated that the right great toenail was very 
thick and painful.  On examination, there was distal 
subungual onychomycosis with thick, yellow, brittle toenails, 
bilateral feet.  There was dry scaling skin to the plantar 
aspect of the left foot, but no interdigital maceration 
noted.  Radiographs of both feet revealed some degenerative 
arthritis in the first metatarsal phalangeal joint of the 
bilateral feet.  The assessment was plantar fasciitis versus 
tarsal tunnel syndrome versus a peripheral neuropathy, 
onychomycosis bilateral feet, and tinea pedis, bilateral 
feet.  The veteran was casted for foot orthotics in regard to 
his diagnosis of plantar fasciitis versus tarsal tunnel 
syndrome versus a peripheral neuropathy later in May 2005.  

The veteran's feet were again evaluated during VA examination 
in May 2007.  Examination revealed thickening of the toenails 
on both great toes, as well as the second, third, fourth, and 
fifth toes on the right foot, and the fourth and fifth toes 
on the left foot.  In addition to the thickening and 
yellowish discoloration of the nails, there was subungual 
debris, consistent with the diagnosis of onychomycosis 
(dermatophytosis of the nail).  The skin was dry and scaly on 
the sole of the right foot, consistent with tinea pedis 
(dermatophytosis of the skin), with no evidence of 
interdigital scaling.  The impression was chronic tinea 
unguium (distal subungual onychomycosis), with no evidence of 
ingrown toenails at the time of examination, and tinea pedis 
(dermatophytosis) right foot.  The examiner noted that the 
veteran's condition was chronic, but he was not a candidate 
for oral antifungal therapy in view of his history of chronic 
leukopenia.  The examiner added that the effect of this 
condition on the veteran's daily activities was minimal, so 
long as he wore appropriate shoes and trimmed his dystrophic 
toenails.  

During VA podiatry treatment in January 2006, the veteran 
reported that his orthoses were rather comfortable and had 
helped to improve the pain in his feet.  On examination, he 
had thick, yellow, brittle nails with distal subungual 
debris, and dryness, scaling, and erythema to the plantar 
aspect of the feet, bilaterally.  The assessment was plantar 
fasciitis, improved with foot orthosis; onychomycosis, 
bilateral feet; and tinea pedis, bilateral feet.  During VA 
podiatry treatment in January 2007, the veteran reported that 
his orthotics had been effective, and his foot pain was 1 or 
2 out of 10, and might increase to 5 or 6 out of 10 depending 
on his level of activity.  Examination again revealed thick, 
yellow, brittle nails with distal subungual debris.  Plantar 
skin was intact.  The assessment was plantar fasciitis, 
improved with foot orthoses; service-connected foot condition 
with sinus tarsi pain; onychomycosis, and tinea pedis, 
resolved.  

The veteran's feet were most recently evaluated during VA 
examination in June 2008.  He reported that he had tried 
various antifungal agents, and had most recently tried 
Terbinafine (Lamisil), which relieved the dry crackiness at 
the bottom of his feet.  While the veteran stated that some 
relief was obtained, he added that he would forget to use his 
medication and his condition would become worse.  He stated 
that his nails always remained the same, thickened and 
cracked.  He described the variation in his symptoms, stating 
that if he did not use the cream for a month or so, his 
symptoms would recur, and that, once his condition flared, he 
would use the medication once or twice a day and it would 
calm down again.  Roughly, the veteran estimated that he 
experienced 3 to 4 flare-ups per year.  The examiner noted 
that the type of treatment in the last 12-month period 
included the topical antifungal agent only, with no systemic 
therapy.  

On examination, there was distal subungual onychomycosis with 
thick, yellow, brittle toenails 1 through 5 on the right 
foot, and 1 and 3 through 5 on the left foot.  The right 
hallux nail was very thickened, with negative tenderness, and 
no drainage or erythema noted.  Dry, scaling skin to the 
plantar aspect of the right and left feet were noted, with no 
interdigital maceration noted.  The examiner indicated that 
none of the exposed areas of the body were affected, and that 
the percent of the entire body affected was none.  She added 
that both scarring and disfigurement were absent.  The 
pertinent diagnoses were onychomycosis, bilateral feet and 
tinea pedis, bilateral feet.  In regard to both diagnoses, 
the examiner indicated that these conditions were clinically 
stable, if not improved compared to prior evaluations.  The 
examiner added that the type of treatment in the last 12-
month period included the topical antifungal agent 
Terbinafine only, with no systemic therapy, and that 
examination was negative for disfigurement or scars, and was 
negative for limitation of motion or function due to 
scarring.  There was no pain on examination of the skin 
condition, no frequent loss of covering of the skin, and the 
effected area was less than 5 percent of exposed areas of the 
skin.  

The Board finds that the above-noted medical evidence 
reflects that the veteran's fungal infection of the feet and 
nails has been treated with topical cream, and the veteran 
has not used corticosteroids or other immunosuppressive 
drugs.  The Board has considered the fact that the May 2007 
VA examiner noted that the veteran was not a candidate for 
oral antifungal therapy in view of his history of chronic 
leukopenia, however, there is simply no medical evidence or 
opinion indicating that, but for leukopenia, the veteran 
would have been prescribed systemic therapy.  

Moreover, none of the medical evidence indicates that the 
veteran's fungal infection of the feet and nails has affected 
at least 5 percent, but less than 20 percent, of the 
veteran's entire body, or at least 5 percent, but less than 
20 percent of exposed areas.  In fact, the only opinion 
regarding the percentage of the body affected by the 
veteran's service-connected fungal infection of the feet and 
nails was that provided by the June 2008 VA examiner, who 
opined that none of the body or exposed areas were affected.  
In her diagnosis, the examiner clarified that the affected 
area was less than 5 percent of exposed areas of the skin.  

As such, the medical evidence does not reflect a disability 
picture more consistent with the criteria for a compensable 
schedular rating under DC 7806.  

As noted above, the medical evidence does not reflect any 
scarring associated with the veteran's service-connected 
fungal infection of the feet and nails, and the most recent 
VA examination was negative for scarring.  As such, 
consideration of DCs 7801-7805 is not warranted.  Moreover, 
the June 2008 VA examiner specifically noted that there was 
no disfigurement, limitation of motion or function due to 
scarring, pain on examination, or frequent loss of covering 
of the skin.  As such, even if the veteran's fungal infection 
were considered analogous to scarring, the criteria for a 
compensable rating would not be met.  38 C.F.R. § 4.118, DCs 
7801-7805.  

Finally, the Board has considered the veteran's argument that 
the field examiner who represented him during the October 
2005 hearing is in receipt of a 10 percent rating for the 
same condition, and, as such, the veteran should be awarded a 
compensable rating.  However, the Board is not bound by 
determinations made by VA in other cases, rather, each case 
is fact specific, and the Board cannot speculate as to the 
facts or bases for the ratings assigned in other cases.  
Based on the specific facts of record in this case, the 
criteria for a compensable rating have not been met.  

The above determinations are based upon on consideration of 
applicable provisions of VA's rating schedule.  The Board 
finds that there is no showing that, at any point since the 
effective date of the grant of service connection, the 
veteran's service-connected fungal infection of the feet and 
nails has reflected so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (cited in 
the November 2006 SSOC).  

In this regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment.  
In this regard, the veteran reported during VA treatment in 
September 2007 that he was working full-time.  While an 
October 2007 record of VA treatment noted that the veteran 
was unemployed, there is no indication in the record that he 
stopped working as a result of the fungal infection of his 
feet and nails.  There also is no evidence that, since the 
effective date of the grant of service connection, the 
veteran's fungal infection of the feet and nails has 
necessitated frequent periods of hospitalization, or has 
otherwise rendered inadequate the regular schedular 
standards.  

In the absence of evidence of any of the factors outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the veteran's fungal infection 
of the feet and nails, pursuant to Fenderson, and that the 
claim for a compensable rating must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the doubt doctrine; however, as the 
preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56.  


ORDER

Service connection for disability manifested by low white 
blood cell count/leukopenia, to include as due to herbicide 
exposure, is denied.  

An initial, compensable rating for fungal infection of the 
feet and nails is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


